                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,                        Case No.:   <g : Ll(CSS
                      Plaintiff,                 Violation No.:    i.9z5 803L/    NEZZ

       vs.
                                                        ORDER TO APPEAR

 lbL1 oN J"'. Cl. AR~
                      Defendant.


       You are ordered to appear for your next court hearing on
:fiJ~) 3o           , 20Jj at '1 :00 4...m. in Courtroom No. 7 at the
Roman L. Hruska Federal Courthouse, 111 S. 18th Plaza, Omaha,
Nebraska.

      Failing to appear in court as directed may result in a warrant being
issued for your arrest. You may be subject to an additional charge of
Failure to Appear or a finding of Contempt of Court. Each of these may
be punishable by a term of imprisonment, a fine or both.

       Dated this lh:fu. day of ___Mo.y_ _,,, 20fi.
                                   ____
                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge



Defendant hereby acknowledges receipt of this Order and promises to
appear at the date and time above.




Date                                             Defendant
